DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, encompassing claims 1-8 and 16-20 is acknowledged.

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Objections
4.	Claims 1-8 and 16-20 are objected to because of the following informalities:

Claim 1 recites in line 1 “TFT” which should recite along the lines of “thin film transistor (TFT)” or “thin-film transistor (TFT)” to fix the informalities. Appropriate correction is required. All claims depending on claim 1 incorporate the same issues.

6.	Claim 2 recites “wherein the distances from the first gate and the second gate to the active layer are the same” which should recite along the lines of “wherein respective distances from the first gate and the second gate to the active layer are the same” to fix the informalities. Appropriate correction is required. All claims depending on claim 2 incorporate the same issues.

7.	Claim 7 recites in line 1 “TFT” which should recite along the lines of “thin film transistor (TFT)” or “thin-film transistor (TFT)” to fix the informalities.
	Claim 7 recites in lines 2-6 “TFT transistor” which should each recite “TFT
	Claim 7 recites in line 5 “data signal” which should be changed to “a data signal” to fix the informalities.
	All claims depending on claim 7 incorporate the same issues.

8.	Claim 16 recites in line 1 “TFT” which should recite along the lines of “thin film transistor (TFT)” or “thin-film transistor (TFT)” to fix the informalities.
	Claim 16 recites in lines 2-6 “TFT transistor” which should each recite “TFT
Claim 16 recites in line 5 “data signal” which should be changed to “a data signal” to fix the informalities.

9.	Claim 17 recites in line 1 “TFT” which should recite along the lines of “thin film transistor (TFT)” or “thin-film transistor (TFT)” to fix the informalities.
	Claim 17 recites in lines 2-6 “TFT transistor” which should each recite “TFT
	Claim 17 recites in line 5 “data signal” which should be changed to “a data signal” to fix the informalities.

10.	Claim 18 recites in line 1 “TFT” which should recite along the lines of “thin film transistor (TFT)” or “thin-film transistor (TFT)” to fix the informalities.
	Claim 18 recites in lines 2-6 “TFT transistor” which should each recite “TFT
	Claim 18 recites in line 5 “data signal” which should be changed to “a data signal” to fix the informalities.

11.	Claim 19 recites in line 1 “TFT” which should recite along the lines of “thin film transistor (TFT)” or “thin-film transistor (TFT)” to fix the informalities.
	Claim 19 recites in lines 2-6 “TFT transistor” which should each recite “TFT
Claim 19 recites in line 5 “data signal” which should be changed to “a data signal” to fix the informalities.

12.	Claim 20 recites in line 1 “TFT” which should recite along the lines of “thin film transistor (TFT)” or “thin-film transistor (TFT)” to fix the informalities.
	Claim 20 recites in lines 2-6 “TFT transistor” which should each recite “TFT
	Claim 20 recites in line 6 “data signal” which should be changed to “a data signal” to fix the informalities.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 1-8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

14.	Claim 1 recites in lines 6-7 “at least a portion of the drain and at least a portion of the source being provided and spaced apart at the outer end of the active layer”.

All claims depending on claim 1 incorporate the same issues.
It appears from the Applicant’s specification that “at the outer end of the active layer” should be changed to recite along the lines of “ats of the active layer”.
	
15.	Claim 5 recites in line 2 “at the outer end”.
The current claim depends on claim 1 which recites “at least a portion of the drain and at least a portion of the source being provided and spaced apart at the outer end of the active layer” the portion of the drain and the portion of the source are provided at two outer ends of the active layer in the Applicant’s invention and the claim recites a singular outer end.
It appears from the Applicant’s specification that “at the outer end” should recite along the lines of “at the outer ends”. Appropriate correction is required.

16.	Claim 7 recites in line 2 “a first TFT transistor and a second TFT transistor”.
	The current claim depends on claim 1 which requires elements which are components of a transistor, and the manner in which the current claim is recited is indefinite as to whether any of those components are part of the first transistor, the second transistor, or neither.
	All claims depending on Claim 7 incorporate the same issues.
	For the purposes of compact prosecution, the assumption will be made that the previously introduced transistor components are part of either the first TFT transistor or the second TFT transistor.


Claim 7 recites in line 6 “the source”.
	It is indefinite as to whether “the source” is a reference to the source of the first TFT transistor, the source of the second TFT transistor, or the source of claim 1.

18.	Claim 8 recites “the second gate of the first TFT transistor and the second gate of the second TFT transistor”.
There is insufficient antecedent basis for “the second gate of the first TFT transistor and the second gate of the second TFT transistor” and it is indefinite as to the relationship with the “second gate” recited in claim 1 from which the current claim depends.

19.	Claims 16-20 each recite “a first TFT transistor and a second TFT transistor” and “the source” which have the same issues as claim 7.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




20.	Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Voldman (US 6,034,397).

21.	Regarding Claim 1, Voldman discloses a TFT substrate (see Figs. 34 and 41; see Column 10 lines 13-16 and 38-40, particularly “dual gated-coupled (BDG) diode”, “FIG. 34 is similar to FIG. 33 except that the second gate 211 is disposed within the buried oxide region 212.”, and Column 11 lines 22-27 “FIG. 41 illustrates an exemplary circuit diagram of an ESD protection circuit using two BDG diodes, an N-channel diode 210 and a P-channel diode 260.”;
Note, the element 210 of Fig. 34 is selected for the BDG diode element 210, and element 260 is a p-type BDG diode for which the difference between the two BDG diodes is the conductivity type – the electrostatic discharge protection operation is similar to Fig. 9, see Column 7 lines 21-34), comprising:
a base substrate (see Fig. 34 element 213, see Column 10 lines 24-25 “P-type region 213”);
a first gate (element 211, see Column 1 line 39, “second gate 211”) provided on the base substrate (see Fig. 34);
a first insulating layer (element 212, see Column 10 line 22 “oxide 212”) provided on the first gate (see Fig. 34);
a drain (element 217, see Column 10 line 23 “drain region 217”), a source (element 216, see Column 10 line 23 “source region 216”) and an active layer (element 218, see Column 10 line 24 “body region 218, and Column 10 lines 15-16 “an NFET configuration is shown, a PFET configuration may also be used as depicted in FIG. 41”) provided on the first insulating layer and at least a portion of the drain and at least a portion of the source being provided and spaced apart at the outer end of the active layer and connected through the active layer (see Fig. 34); and
a second insulating layer (element 221, see Column 10 line 27 “insulator 221”) provided on the drain, the source, and the active layer (see Fig. 34);
a second gate (element 222, see Column 10 line 27 “Gate electrode 222”) provided on the second insulating layer (see Fig. 34), and the second gate is connected to a negative voltage (The limitations of “the second gate is connected to a negative voltage” are determined as functional limitations describing functional capabilities of the second. The second gate of the prior art “Gate electrode 222” is a conductive electrode element which is functionally capable of being connected to a negative voltage.
The manner in which the current claim is recited defines a function of the “second gate” because the claimed limitations are not explicitly structural and instead implicitly limits the structure by claiming a function for which the first and second memory cells must be capable of performing - see MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”.
The claimed functions of the current claim implicitly require for the structure of the “second gate” to be conductive such as to be functionally capable of receiving an application of negative voltage. The decision during use of the device invention such as to apply a particle voltage, in this case negative, as currently claimed does not distinguish from the capabilities of the structure disclosed by Voldman.
Note that each and every limitation of the claims of the present application has been fully considered by the examiner (A consideration of a limitation does not necessarily mean that the 
If the limitation is directed to a function, property or characteristic of the apparatus, then ''the examiner provides a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flow from the teachings of the applied prior art'' (quoting Ex Parte Levy, 17 USPQ2s 1461, 1464 (Bd. Pat. App. & Inter. 1990 under Section 2112.IV of the MPEP), then the burden of proof is shifted to the Applicant to show that the apparatus taught by the prior art reference cannot function or does not have the property or characteristic as recited.
According to Section 2114 of the MPEP, ''While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.	In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). ''[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)''.
The prior art relied upon teach all of the claimed structure features of the claimed semiconductor device, inherently can have the property or characteristic as claimed in said limitation above.).

22.	Regarding Claim 4, Voldman discloses the TFT substrate according to claim 1, wherein an orthographic projection of the active layer on the base substrate at least partially covers an orthographic projection of the first gate on the base substrate (see Fig. 34).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as obvious over Voldman (US 6,034,397)
 embodiment of Fig. 34 and 41, in view of Voldman embodiment of Fig. 10.

24.	Regarding Claim 7, Voldman discloses an ESD protection circuit (see Fig. 41 and Column 11 lines 24-25 “ESD protection circuit”), comprising the TFT substrate according to claim 1 (see Fig. 41), and the TFT substrate comprises a first TFT transistor (element 260) and a second TFT transistor (element 210), wherein a drain of the first TFT transistor is connected to a positive voltage signal (see Fig. 41 voltage applying element V2, see Column 11 line 30 “power rails V1 and V2” and note the conductive connections of each transistor element 210 provided in Fig. 34;
Furthermore, the limitations “connected to a positive voltage signal” is determined as functional language for the same reasons as presented for “the second gate is connected to a negative voltage” in claim 1 from which the current claim depends;
Furthermore, the claim as currently recited does not require a direct physical connection between the drain of the first TFT transistor and another conductive element for carrying the positive , and a source of the second TFT transistor is connected to a negative voltage signal (see Fig. 41 voltage applying element V1; see Column 11 line 30 “power rails V1 and V2” and note the conductive connections of each transistor element 210 provided in Fig. 34;
Furthermore, the limitations “connected to a negative voltage signal” is determined as functional language for the same reasons as presented for “the second gate is connected to a negative voltage” in claim 1 from which the current claim depends;
Furthermore, the claim as currently recited does not require a direct physical connection between the source of the second TFT transistor and another conductive element for carrying the negative voltage signal); data signal (electrical data signal of element 268, element 268 is a signal pad similar to element 68 of the embodiment of Fig. 9, see Column 11 lines 26-27 “the operation is similar to FIG. 9” and see Column 7 lines 26-34 “signal pad 68”;
Furthermore, the limitations “data signal” is determined as functional language for the same reasons as presented for “the second gate is connected to a negative voltage” in claim 1 from which the current claim depends).
Voldman embodiment of Fig. 34 and 41 does not appear to explicitly disclose a source of the first TFT transistor, a first gate of the first TFT transistor and a drain of the second TFT transistor are connected to data signal altogether, and a first gate of the second TFT transistor is connected to the source.

    PNG
    media_image1.png
    954
    1019
    media_image1.png
    Greyscale

Voldman embodiment of Fig. 10 discloses an ESD protection circuit (see “Labeled Fig. 10” above, Figs. 1 and 4, and Column 7 lines 21-22 “FIGS. 9-25 illustrate using the BCG diode as described above in a variety of ESD applications and circuits.”) with a first TFT transistor (element 64, see Column 7 lines 35-37 “NFET (N+/P) and PFET (P+/N) configurations of the BCG diode for diodes 64 and 66”, also see Figs. 1 and 4 which detail the NFET and PFET cross-sectional view) and a second diode (element 66, see Column 7 lines 35-37), wherein a drain (element “Drain 1”) of the first TFT transistor is connected to a positive voltage signal (element “Positive Voltage Signal”, element V1, the same explanation for functional language “connected to a positive voltage signal” applies), and a source (element “Source 2”) of the second TFT transistor is connected to a negative voltage signal (element “Negative Voltage Signal”, element V2, the same explanation for functional language “connected to a negative voltage signal” applies); a source (element “Source 1”) of the first TFT transistor, a first gate (element “Gate 1”) of the first TFT transistor and a drain (element “Drain 2”) of the second TFT transistor are connected to data signal (see “Labeled Fig. 10” above, connected to element “Data Signal”, the same explanation for altogether, and a first gate (element “Gate 2”) of the second TFT transistor is connected to the source (see “Labeled Fig. 10” above, element “Gate 2” connected to element “Source 2”).
 The ESD protection circuit configuration as taught by Voldman embodiment of Fig. 10 is incorporated as the ESD protection circuit configuration of Voldman embodiment of Fig. 34 and 41.
 The combination discloses a source of the first TFT transistor, a first gate of the first TFT transistor and a drain of the second TFT transistor are connected to data signal altogether, and a first gate of the second TFT transistor is connected to the source (see Voldman Fig. 10 alternative to Fig. 11, and see “Illustrated Combination Fig. 41” below for visual aid of the combination).

    PNG
    media_image2.png
    990
    832
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the ESD protection circuit configuration of Voldman embodiment of Fig. a source of the first TFT transistor, a first gate of the first TFT transistor and a drain of the second TFT transistor are connected to data signal altogether, and a first gate of the second TFT transistor is connected to the source because the combination provides flexibility in creating the ESD protection circuit configuration utilizing both n-type and p-type TFT transistor diodes which utilize two voltage lines and a signal pad line (see Voldman Column 7 lines 21-34 and Column 11 lines 22-27);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known ESD protection circuit configuration for another where the configurations are provided as alternatives in a similar device (see Voldman embodiments of Fig. 10 versus 11 which are alternatives and Fig. 41 which corresponds to the embodiment of Fig. 11 and substituted for the equivalent configuration of Fig. 10 – all of the ESD circuit configurations function as described pertinent to Fig. 9 and the difference between Fig. 10 and Fig. 41 is that the specific type of transistor utilized as the diode elements are NFET, PFET BCG diodes compared to NFET, PFET BDG diodes which are also described as alternatives; see Voldman Column 7 lines 21-53, Column 10 lines 16-20, and Column 11 lines 22-27).

25.	Regarding Claim 18, Voldman discloses an ESD protection circuit (see Fig. 41 and Column 11 lines 24-25 “ESD protection circuit”), comprising the TFT substrate according to claim 4 (see Fig. 41), and the TFT substrate comprises a first TFT transistor (element 260) and a second TFT transistor (element 210), wherein a drain of the first TFT transistor is connected to a positive voltage signal (see Fig. 41 voltage applying element V2, see Column 11 line 30 “power rails V1 and V2” and note the conductive connections of each transistor element 210 provided in Fig. 34;
claim 1 from which the current claim depends;
Furthermore, the claim as currently recited does not require a direct physical connection between the drain of the first TFT transistor and another conductive element for carrying the positive voltage signal), and a source of the second TFT transistor is connected to a negative voltage signal (see Fig. 41 voltage applying element V1; see Column 11 line 30 “power rails V1 and V2” and note the conductive connections of each transistor element 210 provided in Fig. 34;
Furthermore, the limitations “connected to a negative voltage signal” is determined as functional language for the same reasons as presented for “the second gate is connected to a negative voltage” in claim 1 from which the current claim depends;
Furthermore, the claim as currently recited does not require a direct physical connection between the source of the second TFT transistor and another conductive element for carrying the negative voltage signal); data signal (electrical data signal of element 268, element 268 is a signal pad similar to element 68 of the embodiment of Fig. 9, see Column 11 lines 26-27 “the operation is similar to FIG. 9” and see Column 7 lines 26-34 “signal pad 68”;
Furthermore, the limitations “data signal” is determined as functional language for the same reasons as presented for “the second gate is connected to a negative voltage” in claim 1 from which the current claim depends).
Voldman embodiment of Fig. 34 and 41 does not appear to explicitly disclose a source of the first TFT transistor, a first gate of the first TFT transistor and a drain of the second TFT transistor are connected to data signal altogether, and a first gate of the second TFT transistor is connected to the source.

    PNG
    media_image1.png
    954
    1019
    media_image1.png
    Greyscale

Voldman embodiment of Fig. 10 discloses an ESD protection circuit (see “Labeled Fig. 10” above, Figs. 1 and 4, and Column 7 lines 21-22 “FIGS. 9-25 illustrate using the BCG diode as described above in a variety of ESD applications and circuits.”) with a first TFT transistor (element 64, see Column 7 lines 35-37 “NFET (N+/P) and PFET (P+/N) configurations of the BCG diode for diodes 64 and 66”, also see Figs. 1 and 4 which detail the NFET and PFET cross-sectional view) and a second diode (element 66, see Column 7 lines 35-37), wherein a drain (element “Drain 1”) of the first TFT transistor is connected to a positive voltage signal (element “Positive Voltage Signal”, element V1, the same explanation for functional language “connected to a positive voltage signal” applies), and a source (element “Source 2”) of the second TFT transistor is connected to a negative voltage signal (element “Negative Voltage Signal”, element V2, the same explanation for functional language “connected to a negative voltage signal” applies); a source (element “Source 1”) of the first TFT transistor, a first gate (element “Gate 1”) of the first TFT transistor and a drain (element “Drain 2”) of the second TFT transistor are connected to data signal (see “Labeled Fig. 10” above, connected to element “Data Signal”, the same explanation for altogether, and a first gate (element “Gate 2”) of the second TFT transistor is connected to the source (see “Labeled Fig. 10” above, element “Gate 2” connected to element “Source 2”).
 The ESD protection circuit configuration as taught by Voldman embodiment of Fig. 10 is incorporated as the ESD protection circuit configuration of Voldman embodiment of Fig. 34 and 41.
 The combination discloses a source of the first TFT transistor, a first gate of the first TFT transistor and a drain of the second TFT transistor are connected to data signal altogether, and a first gate of the second TFT transistor is connected to the source (see Voldman Fig. 10 alternative to Fig. 11, and see “Illustrated Combination Fig. 41” below for visual aid of the combination).

    PNG
    media_image2.png
    990
    832
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the ESD protection circuit configuration of Voldman embodiment of Fig. a source of the first TFT transistor, a first gate of the first TFT transistor and a drain of the second TFT transistor are connected to data signal altogether, and a first gate of the second TFT transistor is connected to the source because the combination provides flexibility in creating the ESD protection circuit configuration utilizing both n-type and p-type TFT transistor diodes which utilize two voltage lines and a signal pad line (see Voldman Column 7 lines 21-34 and Column 11 lines 22-27);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known ESD protection circuit configuration for another where the configurations are provided as alternatives in a similar device (see Voldman embodiments of Fig. 10 versus 11 which are alternatives and Fig. 41 which corresponds to the embodiment of Fig. 11 and substituted for the equivalent configuration of Fig. 10 – all of the ESD circuit configurations function as described pertinent to Fig. 9 and the difference between Fig. 10 and Fig. 41 is that the specific type of transistor utilized as the diode elements are NFET, PFET BCG diodes compared to NFET, PFET BDG diodes which are also described as alternatives; see Voldman Column 7 lines 21-53, Column 10 lines 16-20, and Column 11 lines 22-27).

26.	Claims 2, 6, 16, and 20 are rejected under 35 U.S.C. 103 as obvious over Voldman (US 6,034,397)
 embodiment of Fig. 34 and 41, in view of Topaloglu (US 2009/0072316 A1).

27.	Regarding Claim 2, Voldman discloses the TFT substrate according to claim 1.
Voldman does not appear to explicitly disclose wherein the distances from the first gate and the second gate to the active layer are the same.
 (see [0003] “The multiple-gate structure, such as the double gate structure, with a symmetrical gate structure”, for illustration see Fig. 14 two gate elements 140, 141 with respect to the channel element 110).
	The symmetrical gate structure as taught by Topaloglu is incorporated as a symmetrical gate structure of Voldman. The combination discloses wherein the distances from the first gate and the second gate to the active layer are the same (see Fig. 34 the elements 211 and 222 are combined to be symmetric with respect to element 218 such that the respective distances to element 218 are the same).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a symmetrical gate structure as taught by Topaloglu as a symmetrical gate structure of Voldman, the combination discloses wherein the distances from the first gate and the second gate to the active layer are the same because the combination provides high transconductance, low parasitic capacitance, improved short-channel effects without doping of the channel region, thereby circumventing tunneling breakdown, dopant quantization, and dopant depletion (see Topaloglu [0003]), and allows self-aligned manufacture which can increase speed in resulting devices of up to 50% suitable for use in highly miniaturized designs (see Topaloglu [0042]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known double gate transistor for another to obtain predictable results of symmetrical gates (see Topaloglu [0003])

28.	Regarding Claim 6, Voldman discloses the TFT substrate according to claim 1.
Voldman does not disclose wherein the first gate and the second gate have the same shape and size.
 (see [0003] “The multiple-gate structure, such as the double gate structure, with a symmetrical gate structure”, for illustration see Fig. 14 two gate elements 140, 141 with respect to the channel element 110).
	The symmetrical gate structure as taught by Topaloglu is incorporated as a symmetrical gate structure of Voldman. The combination discloses wherein the first gate and the second gate have the same shape and size (see Fig. 34 the elements 211 and 222 are combined to be symmetric with respect to element 218 such that the shape and size are the same).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a symmetrical gate structure as taught by Topaloglu as a symmetrical gate structure of Voldman, the combination discloses wherein the first gate and the second gate have the same shape and size because the combination provides high transconductance, low parasitic capacitance, improved short-channel effects without doping of the channel region, thereby circumventing tunneling breakdown, dopant quantization, and dopant depletion (see Topaloglu [0003]), and allows self-aligned manufacture which can increase speed in resulting devices of up to 50% suitable for use in highly miniaturized designs (see Topaloglu [0042]);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known double gate transistor for another to obtain predictable results of symmetrical gates (see Topaloglu [0003])

29.	Regarding Claim 16, Voldman and Topaloglu disclose an ESD protection circuit (see Voldman Fig. 41 and Column 11 lines 24-25 “ESD protection circuit”), comprising the TFT substrate according to claim 2 (see Voldman Fig. 41 combined with Topaloglu), and the TFT substrate comprises a first TFT transistor (see Voldman element 260) and a second TFT transistor (see Voldman element 210), wherein a drain of the first TFT transistor is connected to a positive voltage signal (see Voldman Fig. 41 voltage 
Furthermore, the limitations “connected to a positive voltage signal” is determined as functional language for the same reasons as presented for “the second gate is connected to a negative voltage” in claim 1 from which the current claim depends;
Furthermore, the claim as currently recited does not require a direct physical connection between the drain of the first TFT transistor and another conductive element for carrying the positive voltage signal), and a source of the second TFT transistor is connected to a negative voltage signal (see Voldman Fig. 41 voltage applying element V1; see Column 11 line 30 “power rails V1 and V2” and note the conductive connections of each transistor element 210 provided in Fig. 34;
Furthermore, the limitations “connected to a negative voltage signal” is determined as functional language for the same reasons as presented for “the second gate is connected to a negative voltage” in claim 1 from which the current claim depends;
Furthermore, the claim as currently recited does not require a direct physical connection between the source of the second TFT transistor and another conductive element for carrying the negative voltage signal); data signal (electrical data signal of element 268, element 268 is a signal pad similar to element 68 of the embodiment of Fig. 9, see Column 11 lines 26-27 “the operation is similar to FIG. 9” and see Column 7 lines 26-34 “signal pad 68”;
Furthermore, the limitations “data signal” is determined as functional language for the same reasons as presented for “the second gate is connected to a negative voltage” in claim 1 from which the current claim depends).
Voldman embodiment of Fig. 34 and 41 and Topaloglu do not appear to explicitly disclose a source of the first TFT transistor, a first gate of the first TFT transistor and a drain of the second TFT transistor are connected to data signal altogether, and a first gate of the second TFT transistor is connected to the source.

    PNG
    media_image1.png
    954
    1019
    media_image1.png
    Greyscale

Voldman embodiment of Fig. 10 discloses an ESD protection circuit (see “Labeled Fig. 10” above, Figs. 1 and 4, and Column 7 lines 21-22 “FIGS. 9-25 illustrate using the BCG diode as described above in a variety of ESD applications and circuits.”) with a first TFT transistor (element 64, see Column 7 lines 35-37 “NFET (N+/P) and PFET (P+/N) configurations of the BCG diode for diodes 64 and 66”, also see Figs. 1 and 4 which detail the NFET and PFET cross-sectional view) and a second diode (element 66, see Column 7 lines 35-37), wherein a drain (element “Drain 1”) of the first TFT transistor is connected to a positive voltage signal (element “Positive Voltage Signal”, element V1, the same explanation for functional language “connected to a positive voltage signal” applies), and a source (element “Source 2”) of the second TFT transistor is connected to a negative voltage signal (element “Negative Voltage Signal”, element V2, the same explanation for functional language “connected to a negative voltage signal” applies); a source (element “Source 1”) of the first TFT transistor, a first gate (element “Gate 1”) of the first TFT transistor and a drain (element “Drain 2”) of the second TFT transistor are connected to data signal (see “Labeled Fig. 10” above, connected to element “Data Signal”, the same explanation for functional language “connected to data signal” applies) altogether, and a first gate (element “Gate 2”) of the second TFT transistor is connected to the source (see “Labeled Fig. 10” above, element “Gate 2” connected to element “Source 2”).
 The ESD protection circuit configuration as taught by Voldman embodiment of Fig. 10 is incorporated as the ESD protection circuit configuration of Voldman embodiment of Fig. 34 and 41.
 The combination discloses a source of the first TFT transistor, a first gate of the first TFT transistor and a drain of the second TFT transistor are connected to data signal altogether, and a first gate of the second TFT transistor is connected to the source (see Voldman Fig. 10 alternative to Fig. 11, and see “Illustrated Combination Fig. 41” below for visual aid of the combination).

    PNG
    media_image2.png
    990
    832
    media_image2.png
    Greyscale

a source of the first TFT transistor, a first gate of the first TFT transistor and a drain of the second TFT transistor are connected to data signal altogether, and a first gate of the second TFT transistor is connected to the source because the combination provides flexibility in creating the ESD protection circuit configuration utilizing both n-type and p-type TFT transistor diodes which utilize two voltage lines and a signal pad line (see Voldman Column 7 lines 21-34 and Column 11 lines 22-27);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known ESD protection circuit configuration for another where the configurations are provided as alternatives in a similar device (see Voldman embodiments of Fig. 10 versus 11 which are alternatives and Fig. 41 which corresponds to the embodiment of Fig. 11 and substituted for the equivalent configuration of Fig. 10 – all of the ESD circuit configurations function as described pertinent to Fig. 9 and the difference between Fig. 10 and Fig. 41 is that the specific type of transistor utilized as the diode elements are NFET, PFET BCG diodes compared to NFET, PFET BDG diodes which are also described as alternatives; see Voldman Column 7 lines 21-53, Column 10 lines 16-20, and Column 11 lines 22-27).

30.	Regarding Claim 20, Voldman and Topaloglu disclose an ESD protection circuit (see Voldman Fig. 41 and Column 11 lines 24-25 “ESD protection circuit”), comprising the TFT substrate according to claim 6 (see Voldman Fig. 41 combined with Topaloglu), and the TFT substrate comprises a first TFT transistor (see Voldman element 260) and a second TFT transistor (see Voldman element 210), wherein a drain of the first TFT transistor is connected to a positive voltage signal (see Voldman Fig. 41 voltage 
Furthermore, the limitations “connected to a positive voltage signal” is determined as functional language for the same reasons as presented for “the second gate is connected to a negative voltage” in claim 1 from which the current claim depends;
Furthermore, the claim as currently recited does not require a direct physical connection between the drain of the first TFT transistor and another conductive element for carrying the positive voltage signal), and a source of the second TFT transistor is connected to a negative voltage signal (see Voldman Fig. 41 voltage applying element V1; see Column 11 line 30 “power rails V1 and V2” and note the conductive connections of each transistor element 210 provided in Fig. 34;
Furthermore, the limitations “connected to a negative voltage signal” is determined as functional language for the same reasons as presented for “the second gate is connected to a negative voltage” in claim 1 from which the current claim depends;
Furthermore, the claim as currently recited does not require a direct physical connection between the source of the second TFT transistor and another conductive element for carrying the negative voltage signal); data signal (electrical data signal of element 268, element 268 is a signal pad similar to element 68 of the embodiment of Fig. 9, see Column 11 lines 26-27 “the operation is similar to FIG. 9” and see Column 7 lines 26-34 “signal pad 68”;
Furthermore, the limitations “data signal” is determined as functional language for the same reasons as presented for “the second gate is connected to a negative voltage” in claim 1 from which the current claim depends).
Voldman embodiment of Fig. 34 and 41 and Topaloglu do not appear to explicitly disclose a source of the first TFT transistor, a first gate of the first TFT transistor and a drain of the second TFT transistor are connected to data signal altogether, and a first gate of the second TFT transistor is connected to the source.

    PNG
    media_image1.png
    954
    1019
    media_image1.png
    Greyscale

Voldman embodiment of Fig. 10 discloses an ESD protection circuit (see “Labeled Fig. 10” above, Figs. 1 and 4, and Column 7 lines 21-22 “FIGS. 9-25 illustrate using the BCG diode as described above in a variety of ESD applications and circuits.”) with a first TFT transistor (element 64, see Column 7 lines 35-37 “NFET (N+/P) and PFET (P+/N) configurations of the BCG diode for diodes 64 and 66”, also see Figs. 1 and 4 which detail the NFET and PFET cross-sectional view) and a second diode (element 66, see Column 7 lines 35-37), wherein a drain (element “Drain 1”) of the first TFT transistor is connected to a positive voltage signal (element “Positive Voltage Signal”, element V1, the same explanation for functional language “connected to a positive voltage signal” applies), and a source (element “Source 2”) of the second TFT transistor is connected to a negative voltage signal (element “Negative Voltage Signal”, element V2, the same explanation for functional language “connected to a negative voltage signal” applies); a source (element “Source 1”) of the first TFT transistor, a first gate (element “Gate 1”) of the first TFT transistor and a drain (element “Drain 2”) of the second TFT transistor are connected to data signal (see “Labeled Fig. 10” above, connected to element “Data Signal”, the same explanation for functional language “connected to data signal” applies) altogether, and a first gate (element “Gate 2”) of the second TFT transistor is connected to the source (see “Labeled Fig. 10” above, element “Gate 2” connected to element “Source 2”).
 The ESD protection circuit configuration as taught by Voldman embodiment of Fig. 10 is incorporated as the ESD protection circuit configuration of Voldman embodiment of Fig. 34 and 41.
 The combination discloses a source of the first TFT transistor, a first gate of the first TFT transistor and a drain of the second TFT transistor are connected to data signal altogether, and a first gate of the second TFT transistor is connected to the source (see Voldman Fig. 10 alternative to Fig. 11, and see “Illustrated Combination Fig. 41” below for visual aid of the combination).

    PNG
    media_image2.png
    990
    832
    media_image2.png
    Greyscale

a source of the first TFT transistor, a first gate of the first TFT transistor and a drain of the second TFT transistor are connected to data signal altogether, and a first gate of the second TFT transistor is connected to the source because the combination provides flexibility in creating the ESD protection circuit configuration utilizing both n-type and p-type TFT transistor diodes which utilize two voltage lines and a signal pad line (see Voldman Column 7 lines 21-34 and Column 11 lines 22-27);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known ESD protection circuit configuration for another where the configurations are provided as alternatives in a similar device (see Voldman embodiments of Fig. 10 versus 11 which are alternatives and Fig. 41 which corresponds to the embodiment of Fig. 11 and substituted for the equivalent configuration of Fig. 10 – all of the ESD circuit configurations function as described pertinent to Fig. 9 and the difference between Fig. 10 and Fig. 41 is that the specific type of transistor utilized as the diode elements are NFET, PFET BCG diodes compared to NFET, PFET BDG diodes which are also described as alternatives; see Voldman Column 7 lines 21-53, Column 10 lines 16-20, and Column 11 lines 22-27).

31.	Claims 3 and 17 are rejected under 35 U.S.C. 103 as obvious over Voldman (US 6,034,397),
in view of Mruthyunjaya (US 2016/0284748 A1).

32.	Regarding Claim 3, Voldman discloses the TFT substrate according to claim 1.
Voldman does not appear to disclose wherein the second gate is U-shaped.
wherein the second gate is U-shaped (see Fig. 5C and [0039] “dual gate TFT element that contains both bottom gate and top gate electrodes … TOP GATE 560”).
	The shape of the second gate as taught by Mruthyunjaya is incorporated as the shape of the second gate of Voldman. The combination discloses wherein the second gate is U-shaped (see Voldman Fig. 34 at least the second gate element 222 is combined to have a U-shaped).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the second gate is U-shaped as taught by Mruthyunjaya as wherein the second gate is U-shaped of Voldman because the combination minimizes overlap capacitance such as to minimize noise and interference in the transfer of desired electrical signals within the circuit (see Mruthyunjaya [0039] “the TFT structure may have an offset TOP GATE 560 as depicted in FIG. 5C (narrow in the perspective of the figure) to minimize overlap capacitance with the data line to minimize the detector noise”);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known double gate transistor second gate shape for another where the two are provided as alternatives (see Mruthyunjaya Figs. 5B versus 5C)

33.	Regarding Claim 17, Voldman and Mruthyunjaya disclose an ESD protection circuit (see Voldman Fig. 41 and Column 11 lines 24-25 “ESD protection circuit”), comprising the TFT substrate according to claim 3 (see Voldman Fig. 41 combined with Mruthyunjaya), and the TFT substrate comprises a first TFT transistor (see Voldman element 260) and a second TFT transistor (see Voldman element 210), wherein a drain of the first TFT transistor is connected to a positive voltage signal (see Voldman Fig. 41 voltage applying element V2, see Column 11 line 30 “power rails V1 and V2” and note the conductive connections of each transistor element 210 provided in Fig. 34;
claim 1 from which the current claim depends;
Furthermore, the claim as currently recited does not require a direct physical connection between the drain of the first TFT transistor and another conductive element for carrying the positive voltage signal), and a source of the second TFT transistor is connected to a negative voltage signal (see Voldman Fig. 41 voltage applying element V1; see Column 11 line 30 “power rails V1 and V2” and note the conductive connections of each transistor element 210 provided in Fig. 34;
Furthermore, the limitations “connected to a negative voltage signal” is determined as functional language for the same reasons as presented for “the second gate is connected to a negative voltage” in claim 1 from which the current claim depends;
Furthermore, the claim as currently recited does not require a direct physical connection between the source of the second TFT transistor and another conductive element for carrying the negative voltage signal); data signal (electrical data signal of element 268, element 268 is a signal pad similar to element 68 of the embodiment of Fig. 9, see Column 11 lines 26-27 “the operation is similar to FIG. 9” and see Column 7 lines 26-34 “signal pad 68”;
Furthermore, the limitations “data signal” is determined as functional language for the same reasons as presented for “the second gate is connected to a negative voltage” in claim 1 from which the current claim depends).
Voldman embodiment of Fig. 34 and 41 and Mruthyunjaya do not appear to explicitly disclose a source of the first TFT transistor, a first gate of the first TFT transistor and a drain of the second TFT transistor are connected to data signal altogether, and a first gate of the second TFT transistor is connected to the source.

    PNG
    media_image1.png
    954
    1019
    media_image1.png
    Greyscale

Voldman embodiment of Fig. 10 discloses an ESD protection circuit (see “Labeled Fig. 10” above, Figs. 1 and 4, and Column 7 lines 21-22 “FIGS. 9-25 illustrate using the BCG diode as described above in a variety of ESD applications and circuits.”) with a first TFT transistor (element 64, see Column 7 lines 35-37 “NFET (N+/P) and PFET (P+/N) configurations of the BCG diode for diodes 64 and 66”, also see Figs. 1 and 4 which detail the NFET and PFET cross-sectional view) and a second diode (element 66, see Column 7 lines 35-37), wherein a drain (element “Drain 1”) of the first TFT transistor is connected to a positive voltage signal (element “Positive Voltage Signal”, element V1, the same explanation for functional language “connected to a positive voltage signal” applies), and a source (element “Source 2”) of the second TFT transistor is connected to a negative voltage signal (element “Negative Voltage Signal”, element V2, the same explanation for functional language “connected to a negative voltage signal” applies); a source (element “Source 1”) of the first TFT transistor, a first gate (element “Gate 1”) of the first TFT transistor and a drain (element “Drain 2”) of the second TFT transistor are connected to data signal (see “Labeled Fig. 10” above, connected to element “Data Signal”, the same explanation for altogether, and a first gate (element “Gate 2”) of the second TFT transistor is connected to the source (see “Labeled Fig. 10” above, element “Gate 2” connected to element “Source 2”).
 The ESD protection circuit configuration as taught by Voldman embodiment of Fig. 10 is incorporated as the ESD protection circuit configuration of Voldman embodiment of Fig. 34 and 41.
 The combination discloses a source of the first TFT transistor, a first gate of the first TFT transistor and a drain of the second TFT transistor are connected to data signal altogether, and a first gate of the second TFT transistor is connected to the source (see Voldman Fig. 10 alternative to Fig. 11, and see “Illustrated Combination Fig. 41” below for visual aid of the combination).

    PNG
    media_image2.png
    990
    832
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the ESD protection circuit configuration of Voldman embodiment of Fig. a source of the first TFT transistor, a first gate of the first TFT transistor and a drain of the second TFT transistor are connected to data signal altogether, and a first gate of the second TFT transistor is connected to the source because the combination provides flexibility in creating the ESD protection circuit configuration utilizing both n-type and p-type TFT transistor diodes which utilize two voltage lines and a signal pad line (see Voldman Column 7 lines 21-34 and Column 11 lines 22-27);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known ESD protection circuit configuration for another where the configurations are provided as alternatives in a similar device (see Voldman embodiments of Fig. 10 versus 11 which are alternatives and Fig. 41 which corresponds to the embodiment of Fig. 11 and substituted for the equivalent configuration of Fig. 10 – all of the ESD circuit configurations function as described pertinent to Fig. 9 and the difference between Fig. 10 and Fig. 41 is that the specific type of transistor utilized as the diode elements are NFET, PFET BCG diodes compared to NFET, PFET BDG diodes which are also described as alternatives; see Voldman Column 7 lines 21-53, Column 10 lines 16-20, and Column 11 lines 22-27).

34.	Claims 5 and 19 are rejected under 35 U.S.C. 103 as obvious over Voldman (US 6,034,397),
in view of Yamazaki et al. (US 2015/0155505 A1), hereinafter as Yamazaki.

35.	Regarding Claim 5, Voldman discloses the TFT substrate according to claim 1.
Voldman discloses wherein the drain and the source are symmetrically provided at the outer end of the active layer (see Fig. 34 symmetrically provided at outer left and right ends).
Voldman does not disclose wherein the drain and the source are stepped.
 stepped (see Fig. 19B drain element 960 and source element 950 are stepped, see [0303] “source electrode layer 950 and a drain electrode layer 960”; also see [0303] “gate electrode layer 920” and [0304] “the conductive film is used as a second gate electrode layer (back gate)”).
	The stepped shape of the drain and source as taught by Yamazaki is incorporated as a stepped shape of the drain and source of Voldman. The combination discloses wherein the drain and the source are stepped (see Voldman Fig. 34 the source and drain contact structure on outermost lateral sides and upper surface of the active layer to have a stepped shape is incorporated).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the drain and the source are stepped as taught by Yamazaki as wherein the drain and the source are stepped of Voldman because the combination provides a dual gate transistor structure for which the operational current can be increased and threshold voltage can be controlled (see Yamazaki [0304] “current can be increased and the threshold voltage can be controlled”);
	Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known double gate transistor source and drain shapes for another to obtain predictable results (see Yamazaki Fig. 19B the specific source and drain shape is incorporated to have a stepped shape on lateral outermost sides and an upper surface instead of for example see Fig. 27B where the source and drain elements 950 and 960 connect to the active layer only from vertically above).

36.	Regarding Claim 19, Voldman and Yamazaki disclose an ESD protection circuit (see Voldman Fig. 41 and Column 11 lines 24-25 “ESD protection circuit”), comprising the TFT substrate according to claim 5 (see Voldman Fig. 41 combined with Yamazaki), and the TFT substrate comprises a first TFT transistor  and a second TFT transistor (see Voldman element 210), wherein a drain of the first TFT transistor is connected to a positive voltage signal (see Voldman Fig. 41 voltage applying element V2, see Column 11 line 30 “power rails V1 and V2” and note the conductive connections of each transistor element 210 provided in Fig. 34;
Furthermore, the limitations “connected to a positive voltage signal” is determined as functional language for the same reasons as presented for “the second gate is connected to a negative voltage” in claim 1 from which the current claim depends;
Furthermore, the claim as currently recited does not require a direct physical connection between the drain of the first TFT transistor and another conductive element for carrying the positive voltage signal), and a source of the second TFT transistor is connected to a negative voltage signal (see Voldman Fig. 41 voltage applying element V1; see Column 11 line 30 “power rails V1 and V2” and note the conductive connections of each transistor element 210 provided in Fig. 34;
Furthermore, the limitations “connected to a negative voltage signal” is determined as functional language for the same reasons as presented for “the second gate is connected to a negative voltage” in claim 1 from which the current claim depends;
Furthermore, the claim as currently recited does not require a direct physical connection between the source of the second TFT transistor and another conductive element for carrying the negative voltage signal); data signal (electrical data signal of element 268, element 268 is a signal pad similar to element 68 of the embodiment of Fig. 9, see Column 11 lines 26-27 “the operation is similar to FIG. 9” and see Column 7 lines 26-34 “signal pad 68”;
Furthermore, the limitations “data signal” is determined as functional language for the same reasons as presented for “the second gate is connected to a negative voltage” in claim 1 from which the current claim depends).
a source of the first TFT transistor, a first gate of the first TFT transistor and a drain of the second TFT transistor are connected to data signal altogether, and a first gate of the second TFT transistor is connected to the source.

    PNG
    media_image1.png
    954
    1019
    media_image1.png
    Greyscale

Voldman embodiment of Fig. 10 discloses an ESD protection circuit (see “Labeled Fig. 10” above, Figs. 1 and 4, and Column 7 lines 21-22 “FIGS. 9-25 illustrate using the BCG diode as described above in a variety of ESD applications and circuits.”) with a first TFT transistor (element 64, see Column 7 lines 35-37 “NFET (N+/P) and PFET (P+/N) configurations of the BCG diode for diodes 64 and 66”, also see Figs. 1 and 4 which detail the NFET and PFET cross-sectional view) and a second diode (element 66, see Column 7 lines 35-37), wherein a drain (element “Drain 1”) of the first TFT transistor is connected to a positive voltage signal (element “Positive Voltage Signal”, element V1, the same explanation for functional language “connected to a positive voltage signal” applies), and a source (element “Source 2”) of the second TFT transistor is connected to a negative voltage signal (element “Negative Voltage Signal”, 2, the same explanation for functional language “connected to a negative voltage signal” applies); a source (element “Source 1”) of the first TFT transistor, a first gate (element “Gate 1”) of the first TFT transistor and a drain (element “Drain 2”) of the second TFT transistor are connected to data signal (see “Labeled Fig. 10” above, connected to element “Data Signal”, the same explanation for functional language “connected to data signal” applies) altogether, and a first gate (element “Gate 2”) of the second TFT transistor is connected to the source (see “Labeled Fig. 10” above, element “Gate 2” connected to element “Source 2”).
 The ESD protection circuit configuration as taught by Voldman embodiment of Fig. 10 is incorporated as the ESD protection circuit configuration of Voldman embodiment of Fig. 34 and 41.
 The combination discloses a source of the first TFT transistor, a first gate of the first TFT transistor and a drain of the second TFT transistor are connected to data signal altogether, and a first gate of the second TFT transistor is connected to the source (see Voldman Fig. 10 alternative to Fig. 11, and see “Illustrated Combination Fig. 41” below for visual aid of the combination).

    PNG
    media_image2.png
    990
    832
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the ESD protection circuit configuration of Voldman embodiment of Fig. 10 as the ESD protection circuit configuration of Voldman embodiment of Fig. 34 and 41 and Yamazaki, wherein the combination discloses a source of the first TFT transistor, a first gate of the first TFT transistor and a drain of the second TFT transistor are connected to data signal altogether, and a first gate of the second TFT transistor is connected to the source because the combination provides flexibility in creating the ESD protection circuit configuration utilizing both n-type and p-type TFT transistor diodes which utilize two voltage lines and a signal pad line (see Voldman Column 7 lines 21-34 and Column 11 lines 22-27);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known ESD protection circuit configuration for 


Allowable Subject Matter
37.	Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims. Also see claim objections which must be addressed as required in 37 CFR 1.71(a) for “full, clear, concise, and exact terms”, etc. 

The following is an examiner’s statement of reason for indicating allowable subject matter:
Insofar as the claim can be interpreted and understood despite the 112 issues, the prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

38.	Claim 8, “the portion of the first conductive layer is above the portion of the gate layer in the assembly isolation region” – as instantly claimed and in combination with the additionally claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818